DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Application No. 16/768,435 filed 05/29/2020, which claims priority from PCT/EP2018/084905 filed 12/14/2018, Foreign Application No. 17210391.3 filed 12/22/2017. Claims 20-21, 23-26, 28-41 are pending and have been considered as below.

Response to Arguments
Art Rejections
Applicant’s arguments with respect to claims 20, 22, and 24-39 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ko and Claims 21 and 23 were rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of Lewis have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
New claims 40-41 are examined below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 20-21, 23-36, 31-34, and 38-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lashina et al. (US Pub. 2011/0141011 A1, hereinafter “Lashina”).

Claim 20: Lashina discloses An apparatus comprising: 
at least one processor (“Lashina”, Fig. 1, [0043], control unit 20); and 
at least one memory including computer program code (“Lashina”, Fig. 1, [0043], memory 23), the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to perform: 
identifying a target object, from a plurality of objects, which is within a field of view of a first user based on a determined location and orientation of one or both of a head or a body of the first user relative to respective predefined locations of at least some of the plurality of objects (“Lashina”, Fig. 1, [0042]-[0045], identify a target object (e.g., item 12) from a plurality of items 10-13 which is within a field of view of customer 1 based on detecting means 4 ( in front of a shop window D, e.g., pressure mat 4) and detecting means 3 (tracking head motion of the customer 1); and 
generating a command signal configured to trigger a corresponding action associated with the target object (“Lashina”, Fig. 1, [0046]-[0047], generates commands 29 corresponding to identified target object).

Claim 21: Lashina discloses the apparatus of claim 20, wherein one or more of the plurality of objects has a respective interaction zone within which the first user is able to interact with the object, and wherein the target object is identified based on the determined location of the first user relative to the respective interaction zones of the one or more of the plurality of objects (“Lashina”, Fig. 1, [0042], identify a target object (e.g., item 12) from a plurality of items 10-13 which is within a field of view of customer 1 based on interaction zone (e.g., detecting means 4 in front of a shop window D, e.g., pressure mat 4).

Claim 23: Lashina discloses the apparatus of claim 20, wherein location and orientation data of the first user are received from one or more of an accelerometer, a gyroscope, a magnetometer, a compass, or a head tracker (“Lashina”, Fig. 1, [0042], [0043], e.g., head tracker 3).

Claim 24: Lashina discloses the apparatus of claim 20, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to further perform: generating the command signal automatically on identification of the target object or in response to a user input received from the first user (“Lashina”, Fig. 1, [0046]-[0047], generates commands 29 corresponding to identified target object).Claim 25: Lashina teaches the apparatus of claim 24, wherein the user input is a touch input, a gesture input or a voice input received from the first user (“Lashina”, Fig. 1, [0042]-[0043], the user input is a gesture input e.g., tracking the movement of the user’s head).Claim 26: Lashina teaches the apparatus of claim 20, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to further perform: accessing a list of actions for one or more of the plurality of objects that can be triggered by the apparatus in response to the corresponding command signals  (“Lashina”, Fig. 1, [0046]-[0047], generates commands 29 corresponding to identified target object).
Claim 31: Lashina teaches the apparatus of claim 20, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to further perform: receiving the respective predefined locations of the one or more of the plurality of objects from said one or more objects or a central device (“Lashina”, Fig. 1, [0043], memory 23 stores information 28 describing the positions of the items 10-13 in the display area D).
Claim 33: Claim 33 is directed to A non-transitory computer readable medium for implementing the method steps of claim 20. Therefore, claim 33 is rejected under similar rationale.
Claim 34: Claim 33 is directed to the non-transitory computer readable medium of claim 33 for implementing the method steps of claim 32. Therefore, claim 34 is rejected under similar rationale.
Claim 38: Lashina teaches a system (Abstract, Fig. 1, interactive display system 2, comprising: 
a first apparatus configured to transmit a request to a second apparatus, remote from the first apparatus (“Lashina”, Fig. 1, Abstract, [0042]-[0045], head tracking means 3, e.g., camera transmits a request to interactive display system 2); 
in response to receiving the request, the second apparatus configured to: identify a target object, from a plurality of objects, which is within a field of view of a first user based on a determined location and orientation of one or both of a head or a body of the first user relative to respective predefined locations of at least some of the plurality of objects (“Lashina”, Fig. 1, [0042]-[0045], identify a target object (e.g., item 12) from a plurality of items 10-13 which is within a field of view of customer 1 based on detecting means 4 ( in front of a shop window D, e.g., pressure mat 4) and detecting means 3 (tracking head motion of the customer 1);  and 
generate a first command signal configured to trigger a corresponding action associated with the target object; or transmit a message comprising the identity of the identified target object to one or more of the first apparatus and a further apparatus (“Lashina”, Fig. 1, [0046]-[0047], generates commands 29 corresponding to identified target object); 
in response to receiving the identity of the identified target object, the first apparatus and/or the further apparatus respectively further configured to generate a second command signal configured to trigger a corresponding action associated with the target object (“Lashina”, Fig. 1, [0046]-[0047], generates commands 29 corresponding to identified target object).Claim 39: Lashina teaches the system of claim 38, wherein the second apparatus is further configured to: identify the target object, from the plurality of objects, which is within the field of view of the first user and within a field of view of a second user, based on a respective determined location and orientation of the first user and the second user relative to respective predefined locations of at least some of the plurality of objects (“Ko”, Fig. 1, [0076], [0077], the mobile device identifies plurality electronic devices 210-230 (objects); [0139], determines the identified electronic device based on determines the eyes of a user a not moved for a designated period of time and detects boundaries of objects).

Claim 40: Lashina teaches the apparatus of claim 20, wherein identifying the target object is based at least on one of (i) the determined location of the first user to be within a particular distance of the object or (ii) the first user to view the target object from a particular orientation (“Lashina”, Fig. 1, [0042]-[0045], identify a target object (e.g., item 12) from a plurality of items 10-13 which is within a field of view of customer 1 based on detecting means 4 ( in front of a shop window D, e.g., pressure mat 4) and detecting means 3 (tracking head motion of the customer 1).

Claim 41: Lashina teaches the apparatus of claim 20, wherein the respective predefined locations indicate location data established for at least some of the plurality of objects, and wherein the location data is accessible to the apparatus (“Lashina”, Fig. 1, [0043], memory 23 stores information 28 describing the positions of the items 10-13 in the display area D).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28-30, 32, and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Lashina in view of Ko et al. (US Pub. 2016/0037573 A1, hereinafter “Ko”).

Claim 28: Lashina teaches the apparatus of claim 20, Lashina does not teach the following feature, taught by Ko who teaches wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to further perform: allocating the respective permissions to the one or more further users based on at least one of their proximity to the first user, their location and orientation relative to the location of the target object, and their relationship with the first user (“Ko”, [0326]-[0328], the TV 6000 may identify multiples users (permission); Fig. 55, [0368]-[0370], the TV 6000 may track eyes of a plurality of users and allow users to interact with the TV).
Lashina and Ko are analogous art to the claimed invention because they are concerning with identifying a target object within field of view of user (i.e. same field of endeavor).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention having Lashina and Ko before them to include identifying a target object within field of view of user with Ko additional includes identifying target objects within field of view of plurality users. One would therefore be motivate to combine these teachings as in doing so for the purpose of identifying the target object from the plurality of objects with respective identified user to provide a seamlessly playback the content as suggest by Ko [0368]-[0370].
Claim 29: Lashina teaches the apparatus of claim 20, Lashina does not teach the following feature, taught by Ko who teaches wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to further perform: identifying the one or more further users based on at least one of location data and a user input associated with each of the further users, and storing the identities of the one or more further users together with their respective permissions and/or interactions with the target object (“Ko”, [0326]-[0328], the TV 6000 may identify multiples users (permission); Fig. 55, [0368]-[0370], the TV 6000 may track eyes of a plurality of users and allow users to interact with the TV).
Lashina and Ko are analogous art to the claimed invention because they are concerning with identifying a target object within field of view of user (i.e. same field of endeavor).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention having Lashina and Ko before them to include identifying a target object within field of view of user with Ko additional includes identifying target objects within field of view of plurality users. One would therefore be motivate to combine these teachings as in doing so for the purpose of identifying the target object from the plurality of objects with respective identified user to provide a seamlessly playback the content as suggest by Ko [0368]-[0370].Claim 30: Lashina and Ko teach the apparatus of claim 29, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to further perform: outputting the identities of the identified further users together with their respective permissions and/or interactions with the target object, or sending the identities of the identified further users together with their respective permissions and/or interactions with the target object to a device associated with the first user for output (“Ko”, [0326]-[0328], the TV 6000 may identify multiples users (permission); Fig. 55, [0368]-[0370], the TV 6000 may track eyes of a plurality of users and allow users to interact with the TV).
Lashina and Ko are analogous art to the claimed invention because they are concerning with identifying a target object within field of view of user (i.e. same field of endeavor).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention having Lashina and Ko before them to include identifying a target object within field of view of user with Ko additional includes identifying target objects within field of view of plurality users. One would therefore be motivate to combine these teachings as in doing so for the purpose of identifying the target object from the plurality of objects with respective identified user to provide a seamlessly playback the content as suggest by Ko [0368]-[0370].
Claim 32: Lashina teaches the apparatus of claim 20, Lashina does not teach the following feature, taught by Ko who teaches wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to further perform: identifying the target object, from the plurality of objects, which is within the field of view of the first user and within a field of view of a second user, based on a respective determined location and orientation of the first user and the second user relative to respective predefined locations of at least some of the plurality of objects (“Ko”, [0139], determines the identified electronic device based on determines the eyes of a user a not moved for a designated period of time and detects boundaries of objects; “Ko”, [0326]-[0328], the TV 6000 may identify multiples users (permission)); Fig. 55, [0368]-[0370], the TV 6000 may track eyes of a plurality of users and allow users to interact with the TV).
Lashina and Ko are analogous art to the claimed invention because they are concerning with identifying a target object within field of view of user (i.e. same field of endeavor).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention having Lashina and Ko before them to include identifying a target object within field of view of user with Ko additional includes identifying target objects within field of view of plurality users. One would therefore be motivate to combine these teachings as in doing so for the purpose of identifying the target object from the plurality of objects with respective identified user to provide a seamlessly playback the content as suggest by Ko [0368]-[0370].
Claim 35: Lashina teaches the non-transitory computer readable medium of claim 33, Lashina does not teach the following feature, taught by Ko who teaches wherein the generated command signal is configured to cause the target object to allow one or more further users to interact with the target object according to respective permissions allocated to the one or more further users by the first user or the apparatus (“Ko”, [0326]-[0328], the TV 6000 may identify multiples users (permission); [0368], the TV 6000 may track eyes of a plurality of users and allow users to interact with the TV).
Lashina and Ko are analogous art to the claimed invention because they are concerning with identifying a target object within field of view of user (i.e. same field of endeavor).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention having Lashina and Ko before them to include identifying a target object within field of view of user with Ko additional includes identifying target objects within field of view of plurality users. One would therefore be motivate to combine these teachings as in doing so for the purpose of identifying the target object from the plurality of objects with respective identified user to provide a seamlessly playback the content as suggest by Ko [0368]-[0370].

Claim 36: Claim 36 is directed to the non-transitory computer readable medium of claim 35 for implementing the method steps of claim 28. Therefore, claim 36 is rejected under similar rationale.

Claim 37: Claim 37 is directed to the non-transitory computer readable medium of claim 35 for implementing the method steps of claim 29. Therefore, claim 37 is rejected under similar rationale.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10,129,510 (Ma) — discloses a device for interacting with a user where the user’s visual attention is on the target area.
US 2014/0152538 (Ham) — discloses a device for interacting with a user where the user’s visual attention is on the target area.

Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG H NGUYEN whose telephone number is (571)270-1300. The examiner can normally be reached M-F 9:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG H NGUYEN/Primary Examiner, Art Unit 2143